Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claim 1 is objected to because of the following informalities:  
a.	Claim 1, line 11, change “first location to the second location” to –second location to the first location--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Bing-sheng CN208271104 using attached NPL dated 24-09-2021 	for 	translation in view of Kang et al. US7413402.

	Per claim 1 Bing-sheng teaches a fan module (2; [0063], see fig.1), comprising: a fan (23; [0063]); and a casing (21-22, see fig.5A), accommodating the fan (see fig.5B & 6A) and including a first cover (21) and at least one second cover (22), the second cover (22) is rotatably connected with the first cover (21, see fig.3A-3B) at a first location (see fig.3A & 3C, “closed location”) or a second location (see fig.3B & 5B; [0063], “open location”); wherein, a portion of the fan (23) exposed by the second cover (22) at the first location is less than that at the second location (see fig.3B, “when ), 
	Bing-sheng does not explicitly teach wherein the first cover comprises a first screwing hole, the second cover comprises a second screwing hole, the first screwing hole and the second screwing hole are interconnected when the second cover is at the second location and the first screwing hole and the second screwing hole are moved away from each other when the second cover is moved from the first location to the second location.   	
	Kang et al. however discloses wherein the first cover (21, see fig.7-8a) comprises a first screwing hole (213), the second cover (22, see fig.7) comprises a second screwing hole (see fig.6a, “portion opposite 223”), the first screwing hole and the second screwing hole are interconnected when the second cover is at the second location (col.4, line 25-28, see fig.8a, “second location is when the cover is closed”) and 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first and second screwing hole on the first and second cover with the covers coupled to each other as taught by Kang et al. in the fan module of Bing-sheng because it ensures that both covers are securely coupled to each other to ensure that the fan is well secured within the covers. 
	Per claim 2 Bing-sheng teaches the fan module according to claim 1, further comprising a hinge (see annotated fig.5A below), the hinge includes a first connecting part (see annotated fig.5A below) and a second connecting part (see annotated fig.5A below) rotatably connected with each other (see annotated fig.5A), the first connecting part and the second connecting part are respectively attached to the first cover and the second cover (see fig.5A).  

    PNG
    media_image1.png
    1033
    868
    media_image1.png
    Greyscale

	Per claim 3 Bing-sheng teaches the fan module according to claim 1, wherein one of the first cover and the second cover includes a connecting slot (see annotated fig.5A above, “groove is connecting slot”), the other one of the first cover and the second cover includes a connecting shaft (see annotated fig.5A above, “screw is connecting shaft”), the connecting shaft is detachably and rotatably connected with the connecting slot (see fig.5A, “the screw is known to be detachable and rotatable”).  
	Per claim 7 Bing-sheng teaches the fan module according to claim 1, further comprising a driver (3), the driver (3; [0071], see fig.6A-7A) is disposed on the first cover (21; [0071], see fig.7A) and includes a driving shaft (41; [0075]), and the driving shaft (41) is connected with the second cover (see fig.7A, “the driver 41 is indirectly connected to the second cover 22 via 32”).  

	Allowable Subject matter

3.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 includes allowable subject matter because of the fan module according to claim 7, further comprising a transmission module for connecting the driving shaft with the second cover, the transmission module includes: a driving gear, connected with the driving shaft; a driven gear, engaged with the driving gear; and a shaft rod, connected the driven gear and the second cover.  
Claims 9 - 17 are allowable
4.	Regarding Independent claim 9, patentability exists, at least in part, with the claimed combination of elements and features of: a display card device, comprising: a display card circuit board; a heat dissipation device, disposed on the display card circuit board; and a fan module, disposed on a side of the heat dissipation device away from the display card circuit board, the fan module including: a fan; and a casing, accommodating the fan and including a first cover and at least one second 17cover, the second cover is rotatably connected with the first cover at a first location or a second location; wherein, a portion of the fan exposed by the second cover at the first location is less than that at the second location.  
	Examiner note: The combined limitation of the display card circuit board, heat dissipation device and fan structure makes claim 9 allowable. 
	Per claim 10-16, depends on claim 9 therefore allowable for the same reason.
	Regarding Independent claim 17, patentability exists, at least in part, with the claimed combination of elements and features of: a fan module, comprising: a fan; 5a casing, accommodating the fan and including a first cover and at least one second cover, the second cover is rotatably connected with the first cover at a first location or a second location; and a driver, disposed on the first cover and including a driving shaft; and a transmission module for connecting the driving shaft with the second cover, the transmission module including: a driving gear, connected with the driving shaft; a driven gear, engaged with the driving gear; and a shaft rod, connected to the driven gear and the second cover; wherein, a portion of the fan exposed by the second cover at the first location is less than that at the second location.
Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

6.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A MATEY/Examiner, Art Unit 2835